         Case 1:18-cv-01391-WMR Document 66 Filed 06/24/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

  ADAM STRAYHORN,
                Plaintiff,                                   CIVIL ACTION FILE NO:
          v.                                                     1:18-cv-01391-WMR
  UNIBLOC-PUMP, INC., HARRY
  SODERSTROM, and BHAVESH PATEL,
                 Defendants.

                                             ORDER

       This matter is before the Court on Defendant’s Motion for Summary Judgment. [Doc.

48]. After due consideration of the motion and oral argument by both parties, the Court finds

summary judgment is improper at this time. Accordingly, Defendant’s Motion for Summary

Judgment [Doc. 48] is DENIED.

                                       I.     DISCUSSION

       This case concerns whether Defendant is entitled to an FLSA executive exemption under

29 U.S.C. § 213(a)(1). The issue on summary judgment is whether Plaintiff’s primary duty was

management pursuant to 29 C.F.R. 541.100(a)(2). Considering each primary duty factor under

29 C.F.R. § 541.700(a), the evidence is sufficient for a reasonable jury to conclude Plaintiff’s

primary duty was not management. As a result, the Court cannot conclude as a matter of law

Defendant is entitled to an executive exemption.

       First, the parties dispute whether Plaintiff’s nonexempt duties were relatively more

important than his exempt duties under 29 C.F.R. § 541.700(a). The Court can only conclude as

a matter of law Plaintiff’s exempt duties were more important than non-exempt duties when the
         Case 1:18-cv-01391-WMR Document 66 Filed 06/24/19 Page 2 of 3




evidence proves as much. See Diaz v. Team Oney, Inc., 291 F. App’x 947, 949 (11th Cir. 2008).

Here, the evidence does not demand a finding as a matter of law that Plaintiff’s managerial

obligations were more important than his pump-building duties because Plaintiff was the only

pump builder in Defendant’s employ who knew how to build certain pumps. [Doc. 52, 74/11-

19].

       Moreover, the parties dispute whether Plaintiff spent 90% of his time building pumps.

[Doc. 51, 254/16-17; doc. 57, ¶ 3]. “[W]here an employee spends the majority of his time on

non-exempt work and has admittedly few managerial-type obligations, there is at least a factual

question as to whether the non-exempt duties are comparatively more important than the exempt

duties. Such determinations of fact . . . are within the exclusive province of a jury.” Barreto v.

Davie Marketplace, LLC, 331 F. App’x 672, 678 n.1 (11th Cir. 2009). Consequently, this factual

dispute requires jury resolution.

       Second, a reasonable jury could conclude the “time spent” factor weighs in Plaintiff’s

favor under 29 C.F.R. § 541.700(a). Resolving all factual disputes in the nonmovant’s favor,

Plaintiff spent 90% of his time performing non-exempt tasks, “a far cry from the DOL’s 50%

guideline for management tasks.” Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1269

(11th Cir. 2008); [Doc. 51, 254/16-17; doc. 57, ¶ 3]. Additionally, a reasonable jury could

conclude the “freedom from direct supervision” and salary factors under 29 C.F.R. § 541.700(a)

weigh in Plaintiff’s favor.

       While Defendant contends Plaintiff performed undisputed managerial functions that

entitle Defendant to an executive exemption [Doc. 62, ¶ 31], “[t]he Eleventh Circuit has rejected

a ‘categorical approach’ to deciding whether an employee is an exempt executive.” Chin Hui



                                                  2
        Case 1:18-cv-01391-WMR Document 66 Filed 06/24/19 Page 3 of 3




Hood v. JeJe Enterprises, Inc., 207 F. Supp. 3d 1363, 1373 (N.D. Ga. 2016) (quoting Morgan,

551 F.3d at 1269).

       Based on the foregoing, the Court cannot conclude as a matter of law Defendant is

entitled to an FLSA executive exemption. Thus, Defendant’s Motion for Summary Judgment

[Doc. 48] is DENIED.

       SO ORDERED this 24th day of June, 2019.




                                           __________________________
                                           WILLIAM M. RAY, II
                                           United States District Court Judge




                                              3
